ORDER
This matter having been duly presented on the motion for reinstatement to practice law filed by JOHN D. DICIURCIO of CHERRY HILL, who was admitted to the bar of this State in 1997, and who was temporarily suspended the practice of law pursuant to Rule l:20-17(e)(i) effective March 7, 2016, by Order filed February 5, 2016;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs and interest owed;
And good cause appearing;
It is ORDERED that the motion is granted, and JOHN D. DICIURCIO is reinstated to the practice of law, effective immediately.